Case: 08-30752     Document: 00511085799          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-30752
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ROBERT W. CLARK, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 5:98-CR-50036-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Robert W. Clark, Jr., federal prisoner # 09895-035, appeals the district
court’s grant of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on
the amendments to the crack cocaine Guideline. Clark argues that, pursuant to
United States v. Booker, 543 U.S. 220 (2005), Kimbrough v. United States, 552
U.S. 85 (2007), and United States v. Hicks, 472 F.3d 1167 (9th Cir. 2007), the
district court had the discretion to depart from the amended guidelines range
and that the court erred when it failed to give reasons why it did not grant a

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30752    Document: 00511085799 Page: 2         Date Filed: 04/20/2010
                                 No. 08-30752

greater than two offense level reduction. Clark further argues that 28 U.S.C.
§ 994(u) does not grant the Sentencing Commission the authority to bind the
district court’s discretion in § 3582 cases.
      We review a district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion, and its interpretation of the Sentencing
Guidelines is reviewed de novo. United States v. Doublin, 572 F.3d 235, 238 (5th
Cir.), cert. denied, 130 S. Ct. 517 (2009). Booker is inapplicable to sentence
reductions under § 3582(c)(2), and a district court cannot reduce a sentence
below the minimum provided in the amended guidelines range. Id. at 238.
Furthermore, a district court is not required to state findings of facts and
conclusions of law when granting a § 3582(c)(2) motion. United States v. Evans,
587 F.3d 667, 674 (5th Cir. 2009), petition for cert. filed (Jan. 28, 2010) (No. 09-
8939).
      AFFIRMED.




                                         2